Citation Nr: 0812952	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for avascular necrosis 
of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran had honorable active military service from June 
1972 to June 1974. 

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a low back 
condition and avascular necrosis of the left leg.  

The Board issued a decision that addressed these issues in 
June 2005, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2006, his representative and VA's Office of General Counsel 
- representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's June 2005 
decision to deny the appellant's claims and remand the case 
for readjudication in compliance with directives specified.  
The Court issued an Order in September 2006, granting the 
joint motion.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Competent clinical evidence of record fails to establish 
that complaints of back pain in service were other than acute 
and transitory and resolved with no residual disability, or 
that a current back disability demonstrated years after 
service is etiologically related to service.  

2.  Competent clinical evidence of record fails to establish 
that the veteran has avascular necrosis of the left leg that 
is etiologically related to his military service.




CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2  Avascular necrosis of the left leg was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a September 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation or an effective date 
would be assigned prior to the adjudication of his claims, 
but finds that this omission was not prejudicial because the 
preponderance of the evidence is against his claims for 
service connection, and thus, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and private medical records.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims, including a transcript of the veteran's 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  



Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  



Factual Background

Low Back Disability

In summary, service medical records for the period March 1972 
to June 1974 show that the veteran reported having a "bad 
back" in a report of medical history completed in March 1972 
in conjunction with examination for induction.  
Significantly, however, physical examination of the spine at 
that time showed no abnormality.  His MOS was radio-telephone 
operator.  On marches, he was the radioman and carried the 
radio as well as his pack.  When seen in March 1973, he 
complained of back pain.  A March 1973 x-ray request reflects 
chronic backache.  The x-ray report of his lumbar spine 
revealed six lumbar vertebrae.  Three days before he was to 
leave Korea, on December 13, 1973, he was thrown from a 
vehicle onto railroad tracks into the path of an oncoming 
train.  Treatment records show that he sustained laceration 
injuries to his head, face, and left knee.  He was 
hospitalized for two weeks.  There was no recorded complaint 
of back pain on the discharge summary.  Thereafter, he was 
evaluated in February and April 1974 for complaints of 
increased back pain.  In April 1974, the veteran complained 
of back pain that radiated down the left leg.  On 
examination, range of motion of the back was slightly 
limited.  The May 1974 separation examination reported the 
spine to be normal.  He separated from service in June 1974.  

VA x-ray examination of the lumbosacral spine and pelvis, in 
November 1974, revealed the L5 was sacralized on the left and 
therefore unstable.

There is no clinical evidence of record regarding the back 
for the period between 1974 and 1993.  The May 1994 MRI of 
the lumbar spine at Maryview Medical Center showed 
degenerative changes, no herniation, spinal stenosis or 
significant foraminal narrowing.  Private medical records for 
the period from May 1994 to June 1997 from Tidewater 
Chiropractic show treatment for spasms in the low back in 
June 1994, mid back and low back pain in 1994 and 1996, 
numbness on the right side in October 1996, and thoracic 
neuritis/ radiculitis in 1997.  A November 1994 statement 
from Tidewater Lifecycles Clinic shows that the appellant was 
treated for neck and radicular lumbar pain (scrotum/ hip and 
thigh) with temporary relief at the lower end.  

A March 2002 Department of Workmen's Compensation document 
shows a diagnosis of lumbar strain.  Reportedly the veteran 
was leaning over a steering cylinder while checking up 
coupling, upon completion he noticed numbness in the left 
leg.  

Treatment records from Now Care dated in March and April 2002 
show evaluations for back strain and decreased sensation in 
the lateral thigh of the left leg.  The diagnoses included 
lumbar strain.  Spine x-rays taken show that a transitional 
vertebra was noted at the lumbosacral level and degenerative 
disc disease at T12-L1 and L5-S1.  The April 2002 
electrodiagnostic study shows L5 evidence of radiculopathy.  
The diagnosis of left sciatica was confirmed.  An April 2002 
record from Portsmouth Orthopaedic Associates, Inc., shows 
that lumbosacral activity was decreased on electromyelogram 
(EMG).  

An April 2002 private treatment record from Dr. A.W.W., a 
private orthopedist, shows that the veteran is a machinist 
with complaints of left low back pain and numbness in the 
left thigh and leg.  He was leaning over a piece of equipment 
in a strained position to bolt a coupling together and after 
the completion of the maneuver he noted numbness in his left 
leg.  Since that time, the numbness persisted and he has had 
left low backache.  

Private medical statements from Dr. A.W.W. and Portsmouth 
Orthopaedic Associates, Inc., in August 2002 show that he 
reviewed the service medical records referable to the 
December 1973 train accident in which the veteran was thrown 
from the vehicle that was struck, injuring his back.  The 
physician notes that the veteran subsequently had a work-
related accident to his back, but thinks that it is highly 
probable that the current back condition is directly related 
to the train accident of 1973 and that his work-related 
injury compounded this back problem.  

The report of the October 2003 VA fee-basis examination shows 
that the medical records were reviewed for this report and 
that the veteran had low back pain before the injury in 
December 1973.  He had subsequent episodes of pain and left 
the service in June 1974.  He denied any problems prior to 
his injury.  The diagnosis following examination of the 
veteran in October 2003 was chronic lumbar strain.  The VA 
fee-basis examiner opined that the low back pain was present 
prior to the injury in December 1973 based on the medical 
records, and noted that the condition may have been 
aggravated by the injury.  However, the VA fee-basis examiner 
also noted that there was no evidence in the record that the 
back pain was caused by the injury, and concluded that the 
back pain was therefore not service related.  An addendum to 
the report read "the injury raised an acute exacerbation of 
pre-existing low back pain".  

Consultation from Southeast X-ray, Inc., dated in December 
2003 reflects that there are some early arthritic changes in 
the lower thoracic region with marginal osteophyte formation 
at the T12-L1 level.  There was no evidence of fracture, 
dislocation, or destructive lesion.  The impression was early 
osteoarthritic change at the T12-L1 level and an otherwise 
normal lumbosacral spine series.  

The veteran appeared before the undersigned Veterans Law 
Judge to give testimony on the appealed matter on February 
11, 2005, in Washington, DC.  The veteran testified that he 
had a preexisting back condition that was detected in 1971.  
(Transcript, T., at 3.)  He was thrown off the back of a 
deuce and a half truck and landed face down between railroad 
tracks.  Id.  He asserts that a train hit him.  (T. at 4.)  
Three cars passed over him before the train stopped.  Id.  
For about a day and a half he could not move his back.  Id.  
He asserts that the medical report does not specify what 
happened.  Id.  He also sustained severe loss of flesh and 
nerve tissue on the outer side of his left knee, the inner 
side of his left knee as well as his thigh section.  Id.  He 
believes his claim for service connection should be reopened 
based on the medical nexus opinions from Dr. W. and Dr. N.  
(T. at 5.)

Avascular Necrosis

Service medical records show that the veteran was 
hospitalized in December 1973, after being thrown from a 
vehicle.  Physical examination revealed a laceration of the 
left knee.  X-ray examination of the knee was normal.  He had 
delayed primary closure of the leg laceration after 
debridement and five days of dressing changes.  A February 
1974 clinical entry shows that the veteran complained of pain 
in the left leg for three months since the accident, from mid 
thigh to mid calf.  Physical examination was unremarkable 
relative to the left leg, and the impression was leg pain 
"?" etiology -"?" functional.  An x-ray of the left (leg) 
knee at that time was normal.  No treatment was given.  An 
April 1974 clinical entry shows that the veteran complained 
of low back pain which radiated down the left leg.  The 
veteran reported that his back and left leg ached if he stood 
for prolonged periods of time.  He also complained of pain in 
the region of the scars on his leg.  The scars were well 
healed.  On examination for separation from service, in May 
1974, it was noted that the laceration wound of the left leg 
was still sore.  Physical examination revealed minor muscle 
tenderness of undetermined etiology.

On initial VA examination subsequent to service, in September 
1974, the veteran complained of continual aching in the left 
leg which "tired out" when standing for an extended amount 
of time.  He also complained of pain in the right leg.  The 
veteran reported his legs had continuously ached since injury 
in December 1973, worse on the left than the right.  Physical 
examination revealed keloid scars on the lower 1/3 of left 
anterior thigh.  The diagnoses included pain in the left knee 
of unknown etiology, and keloid scars of the left thigh.

An attending physician's report, dated in December 2000, 
noted the veteran had twisted his left knee going through a 
manhole the previous day.  Physical examination revealed left 
knee pain and stiffness.  X-rays were interpreted as showing 
possible bone cysts.  The assessments were left knee sprain, 
and chronic left knee pain.

A January 2001 statement from Dr. R.S.N., private 
orthopedist, indicated that the veteran had been seen that 
same month with complaints of left knee weakness, tenderness, 
and feeling of give way.  It was indicated that the veteran 
reported he had sustained a twisting knee injury in December 
2000 while lowering himself into a manhole.  The veteran 
reported that this type of injury had happened before and it 
was not particularly bothersome that day, but was sore that 
night and had increased in pain the next day.  X-rays taken 
in December 2000 were reviewed and showed no evidence of 
fracture or arthritis.  Physical examination revealed 
tenderness of the left calf.  The physician concluded that 
the appellant had an acute minor knee sprain superimposed on 
preexisting difficulty with the knee.  

In a February 2001 statement, Dr. R.S.N. opined that the 
twisting injury had not been a particularly traumatic injury.  
An MRI of the left knee showed two bone abnormalities, one 
was in the shaft of the femur.  There was a lesion of 
probable enchondroma in the distal femur.  The other was an 
area of probable avascular necrosis in the posterior aspect 
of the lateral femoral condyle compatible with a large area 
of avascular necrosis or osteonecrosis.  Dr. R.S.N. opined 
that these findings could conceivably be caused by a 
nondisplaced traumatic fracture, but that the mechanism of 
injury and the original findings were not suggestive of the 
same.  The impression was left knee synovitis with avascular 
necrosis or enchondroma of the left distal femur and 
avascular necrosis of the posterior femoral condyle of the 
knee.  The physician opined that the changes on x-ray were 
probably not directly secondary to the accident.  The 
accident (twisting knee injury), however, may well have 
aggravated these findings.  

A subsequent statement from Dr. R.S.N., in February 2001, 
shows that a follow-up x-ray of the left knee revealed a 
normal x-ray and no evidence of fracture.  Dr. R.S.N. 
indicated that the veteran reported he had sustained deep 
lacerations and loss of tissue in the accident in service.  
Upon further review and discussion of the veteran's in 
service injury, Dr. R.S.N. opined that the MRI findings were 
"probably related" to the injury in service.  He also 
opined that the recent work accident temporarily aggravated 
the veteran's preexisting problem and that the veteran should 
reach maximum medical improvement with no residual 
difficulties in six weeks.  A May 2001 statement from Dr. 
R.S.N., shows that the appellant was markedly improved, that 
the veteran was discharged from care as he had reached 
maximum medical improvement, and there was no additional 
ratable disability.  

In August 2002, after a review of all the appellant's medical 
records including his service medical records, Dr. R.S.N., 
opined that the abnormality on the MRI came more than likely 
from the veteran's service injury to the left knee as a 
result of the railroad accident on December 13, 1973, and, 
after a review of all medical records and examination of the 
patient, that it was highly probable that the veteran's 
current condition was directly related to the military 
service and to the train accident in service.  Dr. R.S.N 
further stated that the minor twisting injury, for which the 
veteran was evaluated in 2001, had completely resolved.  Dr. 
R.S.N opined that the veteran's persistent, constant symptoms 
are highly probable and almost certainly a direct result of 
the service trauma.  

An August 2002 statement from Dr. A.W.W., private 
orthopedist, shows that he reviewed all the veteran's service 
medical records related to the December 13, 1973 accident in 
which the veteran was thrown from the vehicle, and opined 
that it was more than likely that the veteran's left knee 
condition was directly related to the train accident.  Other 
treatment records from Dr. A.W.W. show that the left knee 
manifested diffuse joint line tenderness in 1985 and that he 
was employed as an outside machinist for the shipyard.  The 
diagnoses at that time were rule out inflammatory arthritis 
and rule out internal derangement.  The x-rays were normal.  

The report of VA fee-basis examination performed in October 
2003 shows that the veteran did not provide the examiner with 
any x-rays or MRI.  X-rays were taken of the left knee.  
There was no significant degenerative joint disease present.  
No abnormalities of the femoral condyles were evident.  There 
were incidental sclerotic areas in the distal femur and 
proximal tibia consistent with areas of bone infarct.  The 
diagnosis was chronic knee strain.  The VA examiner noted 
that there was no pathology available to make a diagnosis of 
avascular necrosis of the knee and left leg.  The VA examiner 
opined that the condition of avascular necrosis could not be 
confirmed on the present examination, but that, in any case, 
he did not see a relationship between the injury in December 
1973 and the development of any avascular necrosis decades 
later.  

A December 2003 consultation report from Southeast X-ray, 
Inc., demonstrates a sclerotic area of increased density seen 
in the medullary cavity of the proximal left tibia.  This was 
interpreted as a benign finding, probably related to an old 
bone infarction.  Otherwise, it was a normal left tibia and 
fibula.  

Analysis

Low Back Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability.  38 C.F.R. § 3.102.  

The initial question is whether a low back disability was 
present prior to service.  The record discloses that the 
veteran reported a medical history of a "bad back" and  
recurrent back pain at his induction examination in March 
1972.  A contemporaneous medical examination report shows 
that an examination of the spine and musculoskeletal system 
was normal.  Clinical evaluation of the extremities was also 
normal.   

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2007).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  This 
presumption is not rebutted by clear and unmistakable 
evidence of record that the veteran had a low back disability 
prior to service that was not aggravated by service.  
Statements of veterans relating to the origin, or incurrence 
of any injury made in service, if against his or her 
interest, is of no force and effect if other data do not 
establish the fact.  See 38 C.F.R. § 3.304 (b)(3).  

As previously mentioned, the Board acknowledges that the 
veteran's service medical records show that an x-ray 
examination of the spine in March 1973 indicated that he had 
six vertebrae, but did not attribute a disability of the 
spine at that time.  The service medical records also reflect 
that the veteran had complaints of low back pain in service, 
including prior to (in March 1973), and after (in February 
and April 1974) being thrown from a vehicle onto railroad 
tracks in service in December 1973.  Significantly, however, 
there is no demonstration of a chronic low back disability in 
service.  Moreover, physical examination of the spine was 
again negative on examination for separation from service in 
May 1974, and the veteran did not report any complaints with 
regard to his back at that time.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service so as to establish chronicity.  The 
Board acknowledges that a VA x-ray examination of the spine 
in November 1974 showed the veteran's L5 vertebra was 
sacralized on the left, and was unstable, but also notes the 
record does not contain a competent clinical finding which 
relates any current low back disability related to this 
finding to his military service.  Further, there is no 
clinical evidence of a low back disability between 1974 and 
1994, when degenerative changes of the lumbar spine were 
first diagnosed.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges that Dr. W, in an August 2002 
statement, found that the veteran's current back disability 
was related to his 1973 train accident, the Board finds that 
this opinion is insufficient.  In this regard, although Dr. W 
states that the veteran's December 1973 Army records were 
reviewed, and noted that the veteran had subsequently had a 
work-related accident involving his back, the Board points 
out that Dr. W did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the veteran's low back disability was related to his service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Rather, Dr. W referenced a medical history of the veteran 
having injured his back in the December 13, 1973 accident.  A 
back injury in December 1973 is not substantiated by the 
contemporaneous service medical records.  Thus, the probative 
value of the veteran's treating provider's opinion is 
diminished.  

More significantly, the October 2003 VA fee-basis examiner 
concluded that the veteran's current low back disability is 
not likely to be related to the veteran's military service.  
The October 2003 VA fee-basis examiner noted that the medical 
evidence indicates that the veteran had a history of back 
pain prior to the December 1973 accident, and that his 
complaints of back pain in service were an acute exacerbation 
of this preexisting back pain, but that there was no evidence 
of a chronic increase in the severity of his back pain.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  Specifically, the Board notes that aggravation 
of a pre-existing disability may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Accordingly, 
aggravation of a low back disability during his military 
service is not shown by the evidence.   See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

The only evidence portending that the low back disability is 
in any way related to his service in the military comes from 
him personally.  As a layman, the veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Avascular Necrosis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for avascular necrosis 
of the left leg, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of avascular 
necrosis.  The Board acknowledges that the veteran complained 
of left leg pain during his service, and that these 
complaints were attributed to his service-connected left leg 
laceration wound.  See 38 C.F.R. § 4.14.  Significantly, 
however, there were no clinical findings referable to 
avascular necrosis during service, including on his military 
separation examination.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of avascular necrosis of the left leg.  In 
fact, the evidence of record clearly demonstrates that while 
the veteran had complained of left leg pain on VA examination 
in September 1974, there was no clinical finding relative to 
avascular necrosis.  The veteran did not have relevant 
symptoms or receive treatment for avascular necrosis of the 
left leg until February 2001, over 26 years after his 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

According to the medical evidence of record, the veteran had 
several post-service injuries to his left knee and leg 
subsequent to his military service.  In this regard, the 
Board notes that the veteran incurred an occupational injury 
to his left knee in December 2000, when he twisted his left 
knee while entering a manhole.  At that time, the veteran 
indicated that this was a recurring injury, in that he had 
twisted his left knee several other times while attempting to 
enter manholes over the years.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

More significantly, the October 2003 VA fee-basis examiner 
opined that he could see no relationship between the December 
1973 injury and the development of any avascular necrosis 
many decades later.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  This VA examiner's opinion has 
significant probative weight since it was based on a review 
of the complete record, and the VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  While the 
October 2003 VA fee-basis examiner did not review any x-rays 
or MRI reports, the medical history upon which his opinion 
was based, initial demonstration of avascular necrosis 
decades after service, is consistent with the documented 
clinical evidence of record, to include reports of x-ray 
examination and MRI.  

The Board acknowledges that, in an August 2002 letter, Dr. 
R.S.N opined that the veteran's avascular necrosis of the 
left leg was due to in-service injury.  Additionally, in 
August 2002, Dr. W opined that avascular necrosis of the left 
lateral femoral condyle, shown on MRI, was the result of left 
knee injury in service in December 193.  However, neither Dr. 
N, nor Dr. W, provided a rationale for his opinion, or 
otherwise referred to any credible supporting evidence that 
the veteran's avascular necrosis of the left leg was related 
to his service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  Thus, 
the probative value of these opinions is diminished.  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his avascular necrosis of the left leg.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  In view of the foregoing, the 
Board finds that the record does not contain competent 
evidence of a causal relationship between the avascular 
necrosis of the left leg and the veteran's military service.  
As the preponderance of the evidence is against his claim, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a low back disorder is denied.  

Service connection for avascular necrosis of the left leg is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


